DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 11/01/2021.
Claims 1 is amended. 
Claims 12-20 are withdrawn.
Claims 1-11 are pending in this action. 

Claim Interpretation
The terms configured to in the claims may be interpreted as intended use. Intended use/functional language does not require that the reference(s) specifically disclose the intended use of the claimed element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gilaldi (US 2017/0281934 A1) in view of Ferek-Petric (US 2005/0096584 A1) (cited previously) further view of Palti (US 2017/0215939 A1).
Re. claim 1, Gilaldi teaches a medical device for treating a cancerous tumor (abstract) comprising: 
an electric field generating circuit configured to generate one or more electric fields at or near a site of the cancerous tumor (paragraph 0005); 
control circuitry in communication with the electric field generating circuit, the control circuitry configured to control delivery of the one or more electric fields from the electric field generating circuit (paragraph 0046 – controller 25 controls frequency and amplitude of the outputs Q1 and Q2); 
wherein the control circuitry is configured to generate at least a first electric field and a second electric field, wherein the first electric field has a first electric field strength and the second electric field has a second electric field strength (paragraph 0005 – describes method comprising imposing a first and second AC electric field with a first and second amplitudes and frequencies); and
one or more supply wires in electrical communication with the electric field generating circuit, the one or more supply wires each in electrical communication with one or more supply electrodes, wherein the one or more supply electrodes are configured to deliver the first and second electric field at or near the site of the cancerous tumor (figure 7, outputs Q1 and Q1 in connection to the power stage 28 of the signal generator 20); and
wherein the first electric field strength is selected from a range of from 0.1 V/cm to 2 V/cm and the second electric field strength is selected from a range of from 3 V/cm to 100Page 2 of 11ResponseApplication Number: 16/850,720 Docket No.: 115.0357USU1V/cm (paragraphs 0009-0010 discloses electric fields amplitudes of at least 0.6 V/m, therefore it would have been obvious to one of ordinary skill in the art to try various electric field amplitudes in order to find optimal parameters to produce a desired stimulation result). Finding optimal stimulation parameters/parameter ranges through routine testing requires only routine skill in the art to produce a desired stimulation result. 
Gilaldi does not teach the sensing electrodes used to sense impedance of a tumor during application of a first and second electric field.
Ferek-Petric teaches a medical device for treating a cancerous tumor (abstract) comprising one or more sensing wires in electrical communication with the control circuitry, the one or more sensing wires each in electrical communication with one or more sensing electrodes (figure 2-3, impedance measuring circuit 332 connected to lead 202; paragraph 0064 – electrical impedance is measured between electrode 205 and housing 204); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the electric field device of Gilaldi to incorporate the sensing electrodes for tumor impedance measurements as taught by Ferek-Petric in order to suspend/adjust therapy delivery in the event of physiological parameter detection such as edema, and in turn reduce harmful side effects (paragraph 0015, 0064).
The combined invention of Gilaldi in view of Ferek-Petric does not explicitly teach the sensing of an impedance of a tumor during application of a first and second electric field, but Palti teaches the known technique of measuring an impedance of the cancerous tumor at the first electric field strength and at the second electric field strength during application of the first electric field and second electric field (paragraph 0018 – “The method further involves determining an impedance of the tumor based on a measured current while the alternating electric field having the first frequency is applied”, where impedance of a tumor is determined while an electric field is applied). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique as taught by Palti into the combined invention in order to monitor treatment efficacy during electric field application.

Re. claim 3, Gilaldi further teaches wherein the second electric field strength is greater than the first electric field strength (paragraph 0013 – two electric fields have different frequencies and amplitudes, with one amplitude being greater than the other); it would have been obvious to one of ordinary skill in the art to try various electric field amplitudes in order to find optimal parameters to produce a desired stimulation result.


Re. claims 5-6, Ferek-Petric further teaches the medical device further comprising a memory comprising one or more therapeutic parameter sets, and wherein the control circuitry is further configured to implement the one or more therapeutic parameter sets to deliver a given therapy (paragraph 0017, 0036 – therapy is delivered based on the stored therapy profile defining electroporation parameters; figure 1).	

Re. claims 7-8, Ferek-Petric further teaches the device wherein the control circuitry is configured to modulate the one or more electric fields if the impedance at or near the site of the cancerous tumor changes by at least 5% during a therapy relative to an initial impedance at or near the site of the cancerous tumor at a beginning of the given therapy, and wherein the one or more electric fields is modulated by increasing or decreasing the electric field strength (paragraph 0064 – impedance measurements may be used to adjust therapy delivery by changing amplitude).

Re. claim 9 and 11, Gilaldi further teaches wherein the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of from 10 kHz to 1 MHz at or near a site of the cancerous tumor, and wherein the range of frequencies comprises a range of frequencies of from 100 kHz to 500 kHz (paragraph 0007).

Re. claim 10, Gilaldi further teaches wherein the control circuitry is further configured to generate the one or more electric fields by sweeping through a range of frequencies, wherein sweeping through a range of frequencies comprises sweeping from a first frequency up to a second frequency (paragraph 0007 – a first frequency 200 kHz is upped to a second frequency 300 kHz) and sweeping from the second frequency down to the first frequency, wherein the second frequency is higher than the first frequency (paragraph 0005 – method comprises imposing a first electric field with a first frequency, imposing a second field with a second frequency, and repeating the steps in an alternating sequence).  


Response to Arguments
Applicant’s arguments, filed 11/01/2021, with respect to the objections have been fully considered and are persuasive. The objections of 08/24/2021 has been withdrawn. 
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the references do not teach testing impedance for a tumor during a first and second electric field application, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Fredric-Petric is relied upon to teach the known technique of measuring tissue impedances due to electric field application using an impedance circuity connected to a control circuitry. The incorporation of the Palti bolsters this argument by teaching the known technique of measuring tumor impedance during application of a first and second electric field, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to test the impedance as taught by Palti in order to monitor treatment efficacy. 
It is also reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Palti (US 2007/0033660 A1) discloses a method of destroying tumor cells using electric fields and measuring impedance across a tumor.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792